ORDER

PER CURIAM.
Paul Shields (Movant) appeals the judgment and order of the Circuit Court of St. Francois County denying his Rule 24.085 Motion to Vacate, Set Aside or Correct Conviction and Sentence and Request for Evidentiary Hearing following his incarceration in the Missouri Department of Corrections pursuant to his plea of guilty for first degree assault in violation of Section 565.050 RSMo 1994 (all further references herein shall be to RSMo 1994 unless otherwise indicated).
On appeal, Movant contends the motion court erred by denying his Rule 24.035 motion because: (1) he received ineffective assistance of counsel in that his plea counsel failed to inform him that his girlfriend could have been released from incarceration by proper application without his pleading guilty; and (2) the guilty plea proceedings failed to establish a factual basis for the charges against him in violation of his due process rights in that the proceedings failed to establish that he acted with intent to cause the victim “serious physical injury” within the meaning of Section 565.050.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).